
	
		I
		112th CONGRESS
		1st Session
		H. R. 967
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mrs. Schmidt
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food, Agriculture, Conservation, and Trade
		  Act of 1990 and the Federal Insecticide, Fungicide, and Rodenticide Act to
		  support efforts to control and eradicate bed bugs with respect to public
		  health, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bed Bug Management, Prevention, and
			 Research Act.
		2.Establishment of
			 research program to control and eradicate bed bugs
			(a)Bed bug research
			 programSection 1672 of the
			 Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925) is
			 amended—
				(1)by redesignating
			 subsection (j) as subsection (k); and
				(2)by inserting after
			 subsection (h) the following new subsection:
					
						(j)Bed bug
				control
							(1)Authorization
				and use of grantsThe Secretary, in consultation with the task
				force appointed under paragraph (2), shall award grants under this subsection
				for only for the following purposes:
								(A)Developing more
				efficacious chemicals and chemical methods of detecting, preventing, and
				managing bed bugs.
								(B)Identifying or discovering affordable and
				effective methods of managing bed bugs, including basic and applied biology and
				demonstration research projects.
								(2)Task
				force
								(A)EstablishmentPursuant
				to subsection (b)(2)(C), the Secretary shall, not later than 90 days after the
				date of the enactment of the Bed Bug
				Management, Prevention, and Research Act, appoint a bed bug task
				force (referred to in this subsection as the task force) to assist
				the Secretary in awarding grants under this section.
								(B)CompositionThe
				task force shall be composed of members or representatives of the
				following:
									(i)The pest management industry.
									(ii)The hospitality
				industry (including hotels, motels, and other forms of lodging or
				accommodation).
									(iii)The multi-family
				housing management industry.
									(iv)Public health
				organizations.
									(v)Any other group or
				industry the Secretary determines is significantly impacted by bed bugs.
									(3)Initial
				grants
								(A)Requests for
				proposalsThe Secretary
				shall, not later than 180 days after the date of the enactment of the
				Bed Bug Management, Prevention, and Research
				Act and in consultation with the task force, publish a request
				for grant proposals for research projects for the purposes described in
				paragraph (1).
								(B)Award of
				grantsNot later than 180
				days after the date of such publication, the Secretary shall—
									(i)evaluate such proposals in consultation with the task force; and
									(ii)award grants to
				entities that submitted grant proposals for research projects the Secretary
				determines are meritorious for the purposes described in paragraph (1).
									(C)Notification
				requirementThe Secretary
				shall notify the task force of any award made under subparagraph (B) not later
				than 30 days after awarding such grant.
								(4)Subsequent
				grants
								(A)Evaluation of
				initial grantsThe Secretary
				shall, in consultation with the task force, evaluate each research project
				conducted under any grant awarded under paragraph (3)(B).
								(B)Award of
				grantsThe Secretary shall,
				in consultation with the task force, award grants to fund additional research
				projects that the Secretary determines to be promising or necessary based on
				the evaluation conducted under subparagraph (A).
								(C)Notification
				requirementThe Secretary
				shall notify the task force of any award made under subparagraph (B) not later
				than 30 days after awarding such grant.
								(5)Consultation and
				coordinationTo expedite the approval or registration under
				section 3, section 18, or section 24 of the Federal Insecticide, Fungicide and
				Rodenticide Act (7 U.S.C. 136a, 136p, and 136v) of the methods identified or
				discovered through research projects funded under this section, the Secretary
				shall consult and coordinate with the Administrator of the Environmental
				Protection Agency regarding—
								(A)the awarding of
				grants under this section; and
								(B)the evaluation of
				the results of such research
				projects.
								.
				(b)Waiver of
			 matching funds requirementSubsection (c)(2) of such section is
			 amended—
				(1)by striking or at the end of
			 subparagraph (A);
				(2)by striking the
			 period at the end of subparagraph (B) and inserting ; or;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(C)the project involves a pest that has been
				designated as a pest of public health significance by the Environmental
				Protection Agency and the Centers for Disease Control and Prevention, as
				described in section 2(nn) of the Federal Insecticide, Fungicide, and
				Rodenticide Act (7 U.S.C.
				136(nn)).
						.
				(c)Conforming
			 amendmentsSuch section is further amended—
				(1)in subsection (a), by striking
			 through (i) and inserting through (j); and
				(2)in subsection
			 (b)(2), by striking through (i) and inserting through
			 (j).
				3.Amendments to
			 Federal Insecticide, Fungicide, and Rodenticide Act to improve efforts to
			 control and eradicate bed bugs
			(a)Inclusion of bed
			 bugs in definition of vector organismsSection 2(oo) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136(oo)) is amended by inserting
			 bed bugs, after cockroaches,.
			(b)Definition of
			 adverse effectsSection 2(bb)
			 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136(bb))
			 is amended by adding before the period at the end of the last sentence the
			 following: , such as whether there are insufficient efficacious
			 alternative registered pesticides available for the use, whether the lack of
			 sufficient efficacious alternative registered pesticides will reasonably lead
			 to the misuse of other pesticides or other inappropriate pest management
			 strategies that pose risks to the environment or human health, and whether the
			 registration or approval of use of the public health pesticide will play a
			 significant part in managing pest resistance.
			(c)Efficacy data
			 for exempted pesticidesSection 25(b) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136w(b)) is amended by adding at the
			 end the following new sentences: Notwithstanding the exemption of a
			 pesticide under this subsection, the Administrator shall require the submission
			 of efficacy data (and evaluate such data) if the pesticide is labeled for or
			 proposed to be labeled for the control of a pest of public health significance.
			 The Administrator shall not permit the sale or distribution of any product that
			 is marketed, distributed, or sold with a claim that such product will control a
			 public health pest if the efficacy data submitted under this subsection does
			 not support such claim..
			(d)Bed Bug
			 Prevention and Mitigation Pilot ProgramThe Federal Insecticide, Fungicide, and
			 Rodenticide Act is amended by inserting after section 20 (7 U.S.C. 136r) the
			 following new section:
				
					20A.Bed Bug
				Prevention and Mitigation Pilot Program
						(a)Grant
				authorityUsing funds
				appropriated to carry out this Act, the Administrator shall award grants to
				three State agencies whose plans have been approved by the Administrator in
				accordance with the requirements of section 11 for the purposes of conducting a
				pilot program under which political subdivisions of the State and housing
				authorities in the State use the grant funds to supplement on-going bed bug
				prevention and mitigation activities. At least one of the three grants shall be
				awarded to one such State agency that, before November 1, 2009, submitted a
				public health exemption request under section 18, which proposed a use of a
				pesticide to control bed bugs, but which was voluntarily canceled under section
				6(f).
						(b)Distribution of
				FundsAs a condition on the
				receipt of the grant under subsection (a), the recipient State agency, working
				in conjunction with the State department of health, shall agree to distribute
				the grant funds to political subdivisions and housing authorities—
							(1)addressing
				persistent bed bug infestations; and
							(2)whose residents
				lack the financial resources to adequately mitigate bed bug infestations
				without assistance.
							(c)Time for award
				and distributionThe grants
				under subsection (a) for a fiscal year shall be awarded within 180 days after
				the appropriation of funds for that fiscal year to carry out this Act.
				Recipient State agencies shall begin disseminating grants within 120 days
				receiving the grant funds.
						(d)Use of
				FundsGrant funds may be used—
							(1)to retain
				commercial applicators to perform bed bug prevention and mitigation activities
				that are proven to effectively control bed bugs;
							(2)to purchase and
				distribute mattress covers;
							(3)to conduct bed bug
				monitoring activities; and
							(4)to treat used
				mattresses and furniture using methods proven to control all life stages of bed
				bugs.
							(e)Data
				CollectionAfter the end of fiscal year 2016, the Administrator
				shall collect from the recipient State agencies the following data:
							(1)The number of
				political subdivisions and housing authorities receiving grant funds and total
				funds awarded to each political subdivision and housing authority.
							(2)The criteria used
				to award funds to such political subdivisions and housing authorities.
							(3)The success
				achieved in reducing bed bug infestation and the methods used to manage bed bug
				infestation.
							(4)Documented results
				of intervention efforts with some measurement of infestation rates both before
				and after intervention.
							(f)Report to
				CongressNot later than January 1, 2017, the Administrator shall
				submit to Congress a report setting forth the data collected under subsection
				(e).
						(g)Expiration of
				grant authorityNo grants may be made under subsection (a) after
				September 30,
				2017.
						.
			
